Citation Nr: 0103640	
Decision Date: 02/06/01    Archive Date: 02/15/01

DOCKET NO.  99-18 365	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for migraine headaches, 
claimed as secondary to service-connected herniated lumbar 
disc, L5-S1, with compression to S1 nerve root, left lower 
extremity.

2.  Entitlement to service connection for hypertension, 
claimed as secondary to service-connected herniated lumbar 
disc, L5-S1, with compression to S1 nerve root, left lower 
extremity.

3.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
degenerative disc disease of the cervical spine, with 
congenital blocked vertebra at C2-3, also claimed as cervical 
disc disease and severe limitation of motion of the cervical 
spine.  

(The issue of whether there was clear and unmistakable error 
in the Board of Veterans' Appeals March 1983 decision, which 
denied entitlement to a rating in excess of 20 percent for a 
herniated disc, L5-S1, with compression to the S1 nerve root 
of the left lower extremity and denied entitlement to an 
effective date prior to January 29, 1981, for a compensable 
rating for a lumbar herniated disc, L5-S1, with compression 
to the S1 nerve root of the left lower extremity, will be 
addressed in a separate decision).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1974 to 
January 1977.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions from the Department of Veterans 
Affairs (VA) Regional Office (RO) in Los Angeles, California.  

For reasons that will become apparent, the issues of 
entitlement to service connection for migraine headaches and 
hypertension, each claimed as secondary to service-connected 
herniated lumbar disc, L5-S1, with compression to S1 nerve 
root, left lower extremity, will be addressed in the remand 
portion of this decision.  

The Board notes that in an August 1999 rating decision, the 
RO denied entitlement to service connection for post-
traumatic stress syndrome, claimed as secondary to service-
connected herniated lumbar disc condition; denied entitlement 
to service connection for dorsal scoliosis; and determined 
that a 40 percent evaluation was warranted for a herniated 
lumbar disc at L5-S1 with degenerative changes.  The RO also 
determined that a June 1982 rating decision, which granted 
entitlement to service connection for pseudofolliculitis 
barbae, evaluated as noncompensable, did not contain clear 
and unmistakable error.  In an October 1999 written 
statement, the veteran contends that he has appealed those 
issues; however, it does not appear that the RO has 
interpreted any document submitted by the veteran as a notice 
of disagreement as to the August 1999 rating decision.  This 
matter is referred to the RO for appropriate action.  



FINDINGS OF FACT

1.  In a June 1982 rating decision, the RO, in pertinent 
part, denied entitlement to service connection for 
degenerative disc disease of the cervical spine.  The RO 
notified the veteran of that decision and he did not file a 
notice of disagreement as to that issue.  Therefore, the 
decision became final.  

2.  Additional evidence submitted since the June 1982 rating 
decision does not bear directly and substantially upon the 
specific matter under consideration and/or is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  



CONCLUSION OF LAW

Evidence received since the June 1982 rating decision as to 
the issue of entitlement to service connection for 
degenerative disc disease of the cervical spine, with 
congenital blocked vertebra at C2-3, also claimed as cervical 
disc disease and severe limitation of motion of the cervical 
spine is not new and material; the decision is final and the 
claim is not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 
1991); 38 C.F.R. § 3.156(a) (2000).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

In regard to the issue of whether new and material evidence 
has been presented to reopen a claim of entitlement to 
service connection for degenerative disc disease of the 
cervical spine, with congenital blocked vertebra at C2-3, 
also claimed as cervical disc disease and severe limitation 
of motion of the cervical spine, the veteran's claim was 
denied in a June 1982 rating decision and the veteran was 
notified of that decision in a July 1982 letter from the RO.  
The veteran did not file a notice of disagreement as to that 
issue.  The June 1982 rating decision therefore became final 
based upon the evidence then of record.  38 U.S.C.A. § 7105; 
38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (2000).  However, a 
claim will be reopened if new and material evidence has been 
submitted since the last decision denying a claim on any 
basis.  38 U.S.C.A. § 5108; 38 C.F.R. §§ 3.156(a), 20.1105 
(2000); Manio v. Derwinski 1 Vet. App. 140, 145 (1991); Evans 
v. Brown, 9 Vet. App. 273, 285 (1996).  The veteran moved to 
reopen his claim in November 1997.

New and material evidence means 1) evidence not previously 
submitted; 2) which bears directly and substantially upon the 
specific matter under consideration; 3) which is neither 
cumulative nor redundant; and 4) which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  For 
the limited purpose of determining whether to reopen a claim, 
the credibility of the evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510 (1992).

A considerable amount of medical evidence has been received 
since the RO's June 1982 denial of the veteran's claim.  A 
private treatment record dated in August 1997 reflects the 
veteran requested a disabled parking permit.  The physician 
noted that he advised the veteran that additional records 
were needed before a disabled parking card could be given.  
It was noted that the veteran decided to seek his disabled 
parking permit from a VA facility.  

A November 1997 statement from a private physician reflects 
that the veteran complained of a 23 year history of low back 
pain and left leg radiation, which also involved some 
numbness, pain in the heels, and leg spasm.  He also 
complained of neck and left arm radiating pain, which was 
less severe than the back problems.  It was noted that 
examination of the cervical spine showed no significant 
tenderness in the posterior aspect, although there was some 
tender paraspinal musculature.  Range of motion was noted as 
full.  The veteran did have pain at the extremes with no 
radiation except into the trapezial area.  Radiological 
examination of the cervical spine showed C2-3 congenital 
posterior fusion with some hypermobility and anterior 
osteophyte formation at the L3-4 and L4-5 levels.  Relevant 
impressions of Klippel-Feil syndrome with congenital C2-3 
arthrodesis and neck pain with radiating left arm pain were 
noted.  

A private medical statement dated in December 1997 notes that 
magnetic resonance imaging reports of the veteran's cervical 
and lumbar region demonstrated no requirement for surgery.  
It was recommended that the veteran be treated non-
operatively with physical therapy and nonsteroidal anti-
inflammatory medications.  

A private magnetic resonance imaging report of the cervical 
spine dated in December 1997 reflects an impression of 
congenital fusion of the C2-3 vertebrae, minimal bulging of 
the posterior annulus centrally and to the right of the 
midline at C4-5, and mild right C3-4, C5-6, and C6-7 and mild 
bilateral C4-5 neural foraminal narrowing.  

VA treatment records dated in 1997 reflect treatment for 
hypertension.  It was also noted that the veteran complained 
of constant frontal headaches.  A relevant impression of 
chronic lumbar herniated disc with compression to S1 nerve 
was noted.  

A VA examination report dated in September 1998 reflects a 
relevant impression of herniated lumbar disc L5-S1 with 
compression of the S1 nerve root left lower extremity.  Upon 
physical examination, there was tenderness in C3 to C6.  
Cervical flexion was decreased to 30 degrees and extension 
was decreased to 20 degrees.  Right and left lateral flexion 
was noted as 10 degrees.  Right and left rotation was noted 
as 20 degrees.  The veteran had restricted movement secondary 
to pain.  The examiner noted that physical findings were 
compatible with the magnetic resonance imaging findings.  

A September 1998 statement from a private physician reflects 
that the veteran had been under her care since December 1997.  
It was noted that the veteran had been treated for 
hypertension, neck and back discomfort, and tension related 
headaches.  The physician stated that the veteran had 
"chronic back and neck pain attributed to his work 
associated with the military" and had been evaluated by 
orthopedist who fled that medical management was warranted.  
The physician opined that the veteran's back and neck pain 
contributed to his underlying hypertension and headache 
symptoms.  

A June 1999 statement from a VA physician reflects that the 
veteran's entire claims folder had been reviewed.  It was 
noted that the records showed a chronic lumbar spine 
disability since 1974.  The physician noted there was no 
medical evidence of a cervical spine problem during or 
subsequent to active duty.  The physician opined that the 
findings of the cervical spine were unrelated to the lumbar 
spine disease and are most likely the main reason for the 
veteran's headaches.  

The veteran also submitted copies of prescriptions for 
medications addressing back and neck pain dated in 1999.  
Additionally, the veteran submitted copies of treatise 
evidence discussing the findings, symptoms, and treatment 
associated with Klippel-Feil Syndrome.  

In September 1999, the veteran submitted duplicate copies of 
a substantive appeal dated in April 1981, a December 1980 
medical evaluation report of medical history, and portions of 
a Board remand decision dated in March 1982.  In November 
1999, the veteran submitted treatise evidence regarding the 
definition of pain.  

The private and VA treatment records dated from 1997 to 1999 
and the September 1998 VA examination report are new in that 
they were not previously of record.  However, these records 
do not bear directly and substantially upon the specific 
matter under consideration, the incurrence or aggravation of 
a cervical spine disorder as a result of military service.  
These records reflect current medical treatment related to 
back pain, neck pain, hypertension, and headaches.  The 
September 1998 VA examiner noted that the physical findings 
were compatible with the magnetic resonance imaging findings.  
These records do not suggest or identify any relationship or 
causal link between the veteran's current cervical spine 
disorder and an incident of military service, they speak only 
current findings and symptomatology.  Thus, the evidence is 
not so significant that it must be considered in order to 
fairly decide the merits of the claim.  See 38 C.F.R. 
§ 3.156(a).  

The December 1980 medical evaluation report of medical 
history is duplicative of evidence previously considered by 
the RO and therefore is not new and material.  See 38 C.F.R. 
§ 3.156(a).

The treatise evidence submitted by the veteran is new in that 
it was not previously of record.  However, it does not bear 
directly and substantially upon the specific matter under 
consideration, the incurrence or aggravation of a cervical 
spine disorder as a result of military service.  The treatise 
evidence discusses the definition of pain and the findings, 
symptomatology, and treatment associated with Klippel-Feil 
Syndrome.  The treatise evidence does not reflect a causal 
link between the veteran's current cervical spine disorder 
and an incident of military service.  Thus, the treatise 
evidence is not so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).  

The September 1998 statement from a private physician is new 
in that it was not previously of record.  However, it does 
not bear directly and substantially upon the specific matter 
under consideration, the incurrence or aggravation of a 
cervical spine disorder as a result of military service.  The 
private physician stated that the veteran had "chronic back 
and neck pain attributed to his work associated with the 
military" and had been evaluated by orthopedists who felt 
that medical management was warranted.  The statement was 
written by a private physician specializing in internal 
medicine.  There is no indication that the physician had 
reviewed the veteran's service medical records or prior 
medical treatment records.  Additionally, the physician 
stated that "neck pain" had been attributed to work 
associated with the military, but did not identify who had 
attributed it as such or any rational for such a conclusion.  
The Board concludes that the September 1998 private physician 
statement is vague and insufficient in that it fails to 
express an opinion by that physician that the veteran's 
current cervical spine disorder is related to an incident of 
military service.  Thus, the statement is not so significant 
that it must be considered in order to fairly decide the 
merits of the claim.  See 38 C.F.R. § 3.156(a).  

The June 1999 statement from a VA physician is new in that it 
was not previously of record.  In the statement, the 
physician noted that the entire claims folder had been 
reviewed and there was no medical evidence of a cervical 
spine problem during service or subsequent to active duty.  
The physician opined that the findings of the cervical spine 
were unrelated to the lumbar spine disease.  Because this 
evidence does not suggest any causal link between the 
veteran's current cervical spine disorder and an incident of 
military service, it does not bear directly and substantially 
upon the specific matter under consideration and is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  See 38 C.F.R. § 3.156(a).  



ORDER

New and material evidence not having been presented to reopen 
the claim of entitlement to service connection for 
degenerative disc disease of the cervical spine, with 
congenital blocked vertebra at C2-3, also claimed as cervical 
disc disease and severe limitation of motion of the cervical 
spine, the claim remains denied.  



REMAND

In regard to the issues of entitlement to service connection 
for migraine headaches and hypertension, each claimed as 
secondary to service-connected herniated lumbar disc, L5-S1, 
with compression to S1 nerve root, left lower extremity, the 
RO denied those claims as not well grounded.  

The Board notes that there has been a significant change in 
the law during the pendency of this appeal.  On November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  Among other things, this law eliminates the concept 
of a well-grounded claim, redefines the obligations of VA 
with respect to the duty to assist, and supersedes the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the Veterans 
Claims Assistance Act of 2000, or filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, ___ (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

The Board recognizes that the RO has developed these issues 
extensively and obtained a VA opinion finding that the 
veteran's headaches and hypertension were not related to the 
service-connected lumbar spine disability.  However, because 
of the change in the law brought about by the Veterans Claims 
Assistance Act of 2000, a remand in this case is required to 
ensure complete compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Thus, for the aforementioned reasons, a remand is required.  

Accordingly, this case is REMANDED for the following:

The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

The Board notes that the veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals



 



